Citation Nr: 1003440	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  05-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected postoperative residuals of the left knee, 
currently evaluated as 20 percent disabling, to include the 
issue of entitlement to an effective date earlier than 
February 3, 2004 for the grant of the 20 percent rating.

2.  Entitlement to an increased disability rating for 
service-connected left knee arthritis, currently evaluated as 
10 percent disabling, to include the issue of entitlement to 
an effective date earlier than February 3, 2004 for the grant 
of the 10 percent rating.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, which granted an increased rating of 20 
percent for 
service-connected postoperative residuals of the left knee, 
and assigned a separate 10 percent disability rating for left 
knee arthritis.  

The Board notes that during the course of this appeal, and 
specifically by an October 2009 rating decision, the RO 
granted service connection for limitation of extension of the 
left knee, and assigned a noncompensable disability rating, 
effective from April 2004.  However, as will be discussed in 
the following decision, the Veteran's currently-assigned 10 
percent rating for left knee arthritis contemplates his 
noncompensable limitation of extension, and a higher rating 
based on limitation of extension is not warranted.

This appeal was previously before the Board in February 2008, 
when it was remanded for additional development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.


FINDINGS OF FACT

1.  The Veteran's service-connected postoperative residuals 
of the left knee is not productive of severe instability, 
ankylosis, or impairment of the tibia and fibula.  

2.  The Veteran's service-connected left knee arthritis is 
manifested by noncompensable limitation of motion; it is not 
productive of ankylosis or impairment of the tibia and 
fibula, and there is no evidence of dislocated semilunar 
cartilage.

3.  Prior to the Veteran's February 3, 2004 increased rating 
claim, the evidence does not reflect that his service-
connected postoperative residuals of the left knee warranted 
a 20 percent evaluation.  

4.  Prior to the Veteran's February 3, 2004 increased rating 
claim, the evidence does not reflect that his service-
connected left knee arthritis warranted a 10 percent 
evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected postoperative residuals of the left knee 
are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 5256, 
5257, 5262 (2009).

2.  The criteria for a rating in excess of 10 percent for 
service-connected left knee arthritis are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 5256, 5258, 5260, 
5261, 5262 (2009).

3.  The criteria for an effective date earlier than February 
3, 2004, for the grant of a 20 percent rating for 
postoperative residuals of the left knee are not met.  
38 U.S.C.A. §§  5101, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2009).

4.  The criteria for an effective date earlier than February 
3, 2004, for the grant of a 10 percent rating for left knee 
arthritis are not met.  38 U.S.C.A. §§  5101, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.400 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  
This notice should be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a statement 
of the case or supplemental statement of the case.

Regarding the Veteran's increased rating claims on appeal, 
the foregoing notice requirements were satisfied by a May 
2008 letter, which also informed the Veteran of the law and 
regulations governing the assignment of disability ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Following the letter, the claim was 
readjudicated in an October 2009 supplemental statement of 
the case.  

As to the earlier effective date claims on appeal, the Board 
notes that The United States Court of Appeals for the Federal 
Circuit has held that once the underlying claim is granted, 
further notice as to downstream questions, such as the 
disability rating and effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any 
event, as mentioned above, the Veteran was informed of the 
law and regulations governing the assignment of disability 
ratings and effective dates in a May 2008 letter.  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded multiple pertinent VA examinations.  
Further, all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with 
the claims file.  Neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

A.  Increased Rating 

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As in all 
increased rating claims, consideration is given to staged 
ratings to reflect various levels of impairment as may be 
revealed by the record throughout the appeal period.  See 
Hart v. Mansfield, 21 Vet App. 505 (2009).  

In evaluating claims for increased ratings, we must evaluate 
the Veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
due to healed injury is recognized as productive of 
disability entitled to at least a minimal compensable rating 
for the joint.  38 C.F.R. § 4.59.  Under section 4.59, 
painful motion is considered limited motion even though a 
range of motion is possible beyond the point when pain sets 
in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).


B.  Earlier Effective Date

Generally, the effective date of an award of compensation 
based on a claim for increase, will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  An exception 
to this rule is that the effective date of an award of 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Thus, to determine an appropriate effective date for an 
increased rating, the Board must determine when a claim for 
an increased rating was received and, if possible, when the 
increase in disability actually occurred.  38 C.F.R. §§ 
3.155, 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Additionally, 38 
C.F.R. § 3.155(a) provides that any communication or action 
from a claimant, indicating an intent to apply for one or 
more benefits under the laws administered by the VA, may be 
considered an informal claim.  Such informal claims must 
identify the benefit sought.

The submission of certain medical records may constitute an 
informal claim for an increase in disability compensation.  
38 C.F.R. § 3.155(a).  When considering "informal claims" 
based on medical records, the "date of claim" will be the 
date of treatment for VA or uniformed services report of 
examination, hospitalization, or treatment and the date of 
receipt for evidence from a private physician, layman, state, 
or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).





IV.  Increased Rating Claims

A.  Postoperative Residuals Of The Left Knee

Historically, the RO granted service connection for 
postoperative residuals of the left knee in a January 1977 
rating decision and assigned a noncompensable evaluation.  In 
July 1991, the RO increased the rating to 10 percent.  Most 
recently, in a July 2004 decision, the RO increased the 
rating to 20 percent.  The Veteran's service-connected 
postoperative residuals of the left knee remains evaluated as 
20 percent disabling.  

The Veteran's service-connected postoperative residuals of 
the left knee is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, pertaining to other knee impairment 
manifested by recurrent subluxation or lateral instability.  
Under this Diagnostic Code, a 20 percent rating is assigned 
where there is moderate subluxation or instability.  A 30 
percent rating is assigned where there is severe subluxation 
or instability.  The Board notes that the terms "moderate" 
and "severe" under this diagnostic code are not defined in 
the rating schedule; rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
its decision are "equitable and just."  38 C.F.R. § 4.6.

Other potentially applicable diagnostic codes include 5256 
(pertaining to ankylosis of the knee), and 5262 (pertaining 
to impairment of the tibia or fibula).

The Board notes that since the Veteran is in receipt of a 
separate evaluation for service-connected left knee 
arthritis, the arthritic manifestations of his left knee 
disability (e.g., limitation of motion) will be addressed 
separately below.

According to the guidelines set forth in 38 C.F.R. § 4.71, 
Plate II, normal "anatomical" extension and flexion is 0 to 
140 degrees.

A March 2004 VA treatment report shows that the Veteran 
reported falls due to his left knee giving way.  The report 
also reflects that he used a cane and brace for his left 
knee, but continued to be independent in activities of daily 
living.  

At an April 2004 VA examination, the Veteran reported daily 
pain in his left knee, for which he took non-steroidal anti-
inflammatory agents and wore an offloading brace.  He 
reported that he had to quit his job as an electrician in 
1999 after a fall in which he injured his neck and left 
wrist, and that he had been unable to obtain any work since 
that time as a result of continued problems with his neck and 
left wrist, as well as his left knee.  He also reported that 
he did not participate in any sports or recreational 
activities and that his daily activities had been restricted 
to minimal about-the-house responsibilities.  He reported 
that he could walk approximately 100 yards with a cane.

On physical examination, the Veteran walked with a cane and a 
limp.  The knee itself was tender to manipulation.  The knee 
was stable laterally with mild to moderate instability 
medially.  

A subsequent April 2004 VA orthopedics clinic note reflects 
continued complaints of left knee pain, but that the Veteran 
was stable to varus and valgus stress.  VA treatment reports, 
dated in July and November 2004 also show that the Veteran's 
left knee was stable. 

Most recently, the Veteran underwent a VA examination in 
March 2009.  At that time, the Veteran reported chronic left 
knee pain.  He reported that he could climb a flight of 
stairs using the handrails, but that he had difficulty 
climbing ladders and avoided squatting.  Additionally, he 
reported occasional giving way of the knee during weight 
bearing.  The Veteran reported that he quit work as an 
electrician in 2005 secondary to difficulties with his left 
knee, but the continued to work small jobs on occasion, and 
was independent in his activities of daily living.  The 
Veteran reported using a cane as needed.

On physical examination, the Veteran walked with a normal 
gait and no assistive devices.  There was no ligamentous 
instability.  

Based on the foregoing evidence, the Board finds that a 
rating in excess of 20 percent for postoperative residuals of 
the left knee is not warranted for any time during the 
appeal.  Specifically, the evidence does not demonstrate 
severe recurrent subluxation or lateral disability of the 
left knee to warrant a 30 percent rating under Diagnostic 
Code 5257.  In this regard, the Board notes that the record 
is entirely absent for findings of any subluxation.  
Additionally, other than the April 2004 VA examination, which 
indicates no lateral instability whatsoever, and only mild to 
moderate medial instability, the objective medical evidence 
throughout the appeal shows the Veterans left knee to be 
stable.  While the Board acknowledges the Veteran's reports 
of occasional giving way of his left knee, in view of the 
objective medical evidence, which reflects essentially no 
left knee instability, the Board finds that this is 
consistent with "moderate" rather than "severe" left knee 
impairment under Diagnostic Code 5257.  The Board notes that 
because Diagnostic Code 5257 is not predicated on limitation 
of motion, the DeLuca criteria are inapplicable.

The Board has also considered the possibility of assigning a 
higher rating under other criteria.  In the instant case, 
however, there is no evidence of ankylosis ratable under 
Diagnostic Code 5256.  There is also no evidence of 
impairment of the tibia or fibula so as to warrant a higher 
rating under Diagnostic Code 5262.  

Additionally, the Board notes that the Veteran has a two 
scars on the lateral aspect of his knee associated with left 
knee surgeries during service.  In general, evaluation of the 
same disability or the same manifestations of disability 
under multiple diagnoses (i.e., pyramiding) is to be avoided.  
38 C.F.R. § 4.14.  The critical inquiry in making such a 
determination is whether any of the disabling symptomatology 
is duplicative or overlapping.  The claimant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In this 
case, the medical evidence shows the veteran's scars to be 
well-healed and purely superficial, with one measuring 
approximately 8 inches in length and the other approximately 
3 inches in length.  Thus, they are essentially asymptomatic 
and do not warrant additional compensation.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805.

In conclusion, applying the rating criteria to the facts of 
the Veteran's left knee disability, the Board must conclude 
that the currently-assigned 20 percent disability rating for 
postoperative residuals of the left knee is appropriate for 
the entire appeal period.  The preponderance of the evidence 
is against the award of a higher rating.

B.  Left Knee Arthritis

The RO granted service connection for left knee arthritis in 
a July 2004 rating decision and assigned a 10 percent rating, 
effective from April 2004.  This disability remains evaluated 
as 10 percent disabling.    

The Veteran's service-connected left knee arthritis is rated 
under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Under this Code, arthritis 
due to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.

According to the guidelines set forth in 38 C.F.R. § 4.71, 
Plate II, normal "anatomical" extension and flexion is 0 to 
140 degrees.

Limitation of flexion of the leg is rated as 10 percent 
disabling when flexion is limited to 45 degrees.  A 20 
percent disability rating for limitation of flexion of the 
leg is warranted when flexion is limited to 30 degrees.  
Additionally, limitation of extension of the leg is rated as 
0 percent disabling when extension is limited to 5 degrees, 
and 10 percent disabling when extension is limited to 10 
degrees.  A 20 percent disability rating for limitation of 
extension of the leg is warranted when extension is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.

Range of motion testing at an April 2004 VA examination 
revealed 0 degrees extension with resistance secondary to 
pain and 80 degrees flexion.  Pain was noted on repetitive 
motion, but there is no indication that it resulted in 
additional limitation of motion.  

A subsequent April 2004 VA orthopedics clinic note reflects 
range of motion of 5 degrees and extension to approximately 
85 degrees flexion.  VA treatment reports, dated in July and 
November 2004 show that the Veteran demonstrated 0 degrees 
extension to 90 degrees flexion.  Additionally, VA treatment 
reports, dated August 2006, September 2007, and June 2008, 
reflect near-to-full range of motion of the left knee.
Throughout the course of this appeal, the Veteran has 
demonstrated flexion to at least 80 degrees and extension to 
at least 5 degrees.  Although he has experienced pain with 
range of motion testing of the left knee, the record does not 
reflect that pain resulted in additional limitation of motion 
so as to warrant a higher rating on this basis.  DeLuca, 
8 Vet. App. 202 (1995).  Thus a disability rating greater 
than 10 percent is not warranted under the provisions of 
Diagnostic Code 5260 (which provides a 10 percent disability 
rating when flexion is limited to 45 degrees) or 5261 (which 
provides a 10 percent disability rating when extension is 
limited to 10 degrees).

In addition, the evidence does not reflect ankylosis of the 
knee or impairment of the tibia and fibula so as to warrant a 
higher rating under Diagnostic Code 5256 or 5262.  There is 
also no evidence of dislocated semilunar cartilage to warrant 
a higher rating under Diagnostic Code 5258.  Further, as 
mentioned, the Veteran is already in receipt of a separate 
rating for left knee instability.

The currently-assigned 10 percent disability rating accounts 
for Diagnostic Code 5003's directive that when the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  As the Veteran has demonstrated a 
noncompensable level of limitation of motion, his left knee 
arthritis warrants the minimal compensable rating for the 
joint under 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Thus, applying the rating criteria to the facts of the 
Veteran's left knee arthritis, the Board must conclude that 
the currently-assigned 10 percent disability rating is 
appropriate for the entire appeal period.  The preponderance 
of the evidence is against the award of a higher disability 
rating.


C.  Extraschedular Rating

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted at any time for the 
service-connected left knee disabilities on appeal.  That 
provision provides that, in exceptional circumstances, where 
the schedular evaluations are found to be inadequate, the 
Veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  

The Board acknowledges the Veteran's reports that his 
service-connected left knee  interfered with his work as an 
electrician (causing him to fall at times), and that he 
ultimately had to quit this work secondary to left knee 
problems.  However, as mentioned previously, the record also 
reflects that nonservice-connected neck and wrist conditions 
have contributed to the Veteran's employment status.  In any 
event, loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  With this in mind, the evidence 
simply does not reflect that the Veteran's disability picture 
is so exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  His ratings 
for his service-connected left knee disabilities contemplate 
his complaints.  Thus the Board finds that the preponderance 
of the evidence is against referral of the Veteran's claim 
for extraschedular consideration.




D.  Total Disability Rating Due To Individual Unemployability 
(TDIU)

Additionally, the Court of Appeals for Veterans Claims has 
recently held that a request for a TDIU, whether expressly 
raised by a claimant or reasonably raised by the record, is 
an attempt to obtain an appropriate rating for disability or 
disabilities, and is part of a claim for increased 
compensation.  There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since there is no cogent evidence of  
unemployability.  Specifically, while the Veteran has 
reported that he quit working as an electrician, he has also 
stated that he still works doing small jobs on occasion (see 
March 2009 VA examination report).  Thus, increased 
compensation based on TDIU is not warranted.  

IV.  Earlier Effective Date Claims

A.  20 Percent Rating For Postoperative Residuals Of The Left 
Knee

The Veteran claims that an effective date prior to February 
3, 2004 is warranted for the assignment of a 20 percent 
disability rating for service-connected postoperative 
residuals of the left knee.

As discussed previously, the Veteran's service-connected 
postoperative residuals of the left knee is rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, pertaining to other 
knee impairment manifested by recurrent subluxation or 
lateral instability.  Under this Diagnostic Code, a 
20 percent rating is assigned where there is moderate 
subluxation or lateral instability of the knee.

In considering the evidence of record, under the laws and 
regulations as set forth above, the Board finds that February 
3, 2004 is the correct date for the assignment of a 20 
percent evaluation for instability of the Veteran's left 
knee.

The record reflects that in a statement, which was received 
by the RO on February 3, 2004, the Veteran asserted that his 
service-connected postoperative residuals of the left knee 
had worsened.  Specifically, he reported that his left knee 
had buckled on the job, causing him to fall from a ladder.

The claims file contains no statements prior to February 3, 
2004 that could be reasonably construed as a formal or 
informal claim for an increased rating for service-connected 
left knee disability.  In this regard, it is noted that the 
Board previously denied an increased evaluation for the 
service-connected disability on appeal in August 2000, and 
the Veteran did not file a timely appeal as to that 
determination.  Thus, there is no basis for granting an 
earlier effective date based on the receipt of a formal or 
informal claim prior to February 3, 2004. 

As noted, the effective date of an award of an increased 
disability rating will be the date of receipt of the claim or 
the date entitlement arose, whichever is later [emphasis 
added].  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
Here, the Board notes that the first objective medical 
evidence of any left knee instability is the report of an 
April 2004 VA examination, reflecting "mild to moderate 
instability medially."  The evidence prior to February 3, 
2004 fails to reflect the present of instability, dislocated 
semilunar cartilage (Diagnostic Code 5258), flexion limited 
to 30 degrees (Diagnostic Code 5260), extension limited to 15 
degrees (Diagnostic Code 5261), or impairment of the tibia 
and fibula (Diagnostic Code 5262).  Accordingly, the criteria 
for awarding an effective date prior to February 2004, for 
the Veteran's 20 percent evaluation are not met.  

B.  10 Percent Rating For Left Knee Arthritis

The Veteran contends that an effective date prior to February 
3, 2004 is warranted for the assignment of a separate 10 
percent disability rating for service-connected left knee 
arthritis.

As discussed previously, the Veteran's service-connected left 
knee arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Diagnostic Code 5010 directs that arthritis due 
to trauma, substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Under Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint, unless limitation of motion is noncompensable 
under the appropriate diagnostic codes, in which case a 10 
percent rating for the joint is for application.  

Limitation of flexion of the leg is rated as 10 percent 
disabling when flexion is limited to 45 degrees.  Limitation 
of extension of the leg is rated as 10 percent disabling when 
extension is limited to 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261.

As mentioned, the Veteran filed an increased rating claim for 
his service-connected left knee on February 3, 2004, and the 
claims file contains no statements prior to that date which 
could be reasonably construed as a formal or informal claim 
for an increased rating for service-connected left knee 
disability.  Thus, there is no basis for granting an earlier 
effective date based on the receipt of a formal or informal 
claim prior to February 3, 2004.

Although records one year prior to February 2004 reflect a 
diagnosis of left knee arthritis, these records do not 
reflect that the condition resulted in limitation of motion 
which warranted even a noncompensable rating under Diagnostic 
Code 5260 or 5261 (see October 2003 VA treatment report 
reflecting range of motion within normal limits).  In fact, 
the first evidence demonstrating noncompensable limitation of 
motion is after the Veteran's February 2004 increased rating 
claim, and, specifically, the April 2004 VA examination 
report, which reflects extension to 5 degrees.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim of an 
effective date prior to February 3, 2004, for the assignment 
of a 10 percent disability rating for service-connected left 
knee arthritis.






ORDER

Entitlement to a rating in excess of 20 percent for service-
connected postoperative residuals of the left knee is denied.

Entitlement to a rating in excess of 10 percent for service-
connected left knee arthritis is denied.

An effective date earlier than February 3, 2004, for the 
grant of a 20 percent rating for postoperative residuals of 
the left knee is denied. 

An effective date earlier than February 3, 2004, for the 
grant of a 10 percent rating for left knee arthritis is 
denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


